UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

PAUL J. MURPHY, Regional Director of the
Third Region of the National Labor Relations
Board, for and on behalf of the National
Labor Relations Board,

                                 Petitioner,

      -v-                                             1:20-MC-11


NCRNC, LLC, doing business as Northeast
Center For Rehabilitation and Brain Injury,


                                 Respondent.

--------------------------------

APPEARANCES:                                          OF COUNSEL:

NATIONAL LABOR RELATIONS BOARD                        ALICIA E. PENDER, ESQ.
Attorneys for Petitioner                              GREGORY C. LEHMANN, ESQ.
Albany Office - Region 3
Leo W. O'Brien Federal Building, Room 342
Clinton Avenue & North Pearl Street
Albany, NY 12207

Buffalo Office - Region 3                             LINDA M. LESLIE, ESQ.
Niagara Center Building, Suite 630
130 South Elmwood Avenue
Buffalo, NY 14202

DAVID N. HURD
United States District Judge


     ORDER GRANTING PETITIONER'S MOTION TO SHORTEN TIME AND FOR AN
                           EXPEDITED HEARING

      The petition of Paul J. Murphy, Regional Director of the Third Region of the National

Labor Relations Board, having been filed pursuant to Section 10(j) of the National Labor
Relations Act, as amended, and petitioner having moved the Court to set this matter for an

expedited hearing on petitioner's request for an injunction, and good cause appearing,

       Therefore, it is

       ORDERED that

       1. Petitioner's Motion to Shorten Time and for an Expedited Hearing, ECF No. 3, is

GRANTED;

       2. Respondent NCRNC, LLC, doing business as Northeast Center For Rehabilitation

and Brain Injury file an answer to the allegations of said petition, ECF No. 1, as well as a

response to petitioner's Motion to Determine Petition on Affidavits, ECF No. 2, with the Clerk

of this Court and serve a copy thereof upon petitioner at his office located at National Labor

Relations Board, Third Region, Niagara Center Building, Suite 630, 130 South Elmwood

Avenue, Buffalo, New York 14202, on or before 12:00 p.m. on Friday, April 24, 2020; and

       3. The parties appear before this Court telephonically on Tuesday, April 28, 2020, at

10:00 a.m. or as soon thereafter as counsel may be heard, and respondent show cause, if

any, why, pending the final disposition of the matters involved herein before the National

Labor Relations Board, a preliminary injunction should not issue, enjoining and restraining

respondent, its representatives, agents, servants, employees, attorneys, and all individuals

acting in concert or participation with them, as prayed in the aforesaid petition; and

       4. Service of a copy of this Order, together with a copy of the motion upon which it

issued, ECF No. 3, along with the petition and accompanying exhibits, ECF No. 1, and the

related motion, ECF No. 2, be made by an agent of the Board, by overnight mail upon

respondent by or before Friday, April 17, 2020, and that proof of such service be filed herein.

       IT IS SO ORDERED.

                                              -2-
Dated: April 14, 2020
       Utica, New York.




                          -3-
